Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered February 16, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of defendant’s active participation in the sale (see, People v Kaplan, 76 NY2d 140).
Since the possession charge and the sale charge had different elements, and referred to different batches of drugs, the jury’s verdict was not repugnant (see, People v Tucker, 55 NY2d 1).
Since the charge as a whole made it clear to the jury that liability, based on accessorial conduct, required a finding that defendant acted with the mental culpability required for the commission of the crime, the charge properly conveyed the requisite legal standard and did not cause confusion (People v Wise, 204 AD2d 133, lv denied 83 NY2d 973). Concur—Rosenberger, J. P., Ellerin, Williams, Tom and Colabella, JJ.